DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 13, drawn to a hydraulic hose.
Group II, claim(s) 14, drawn to a method of producing a hydraulic hose.
Evidence of lack of unity between these two groups is found in Chino et al, JP 2009 – 155441 A, wherein it is found to disclose the features of instant Claim 1. 
Chino et al disclose a hose that is oil resistant, therefore hydraulic, comprising an elastomer and polyalkyleneimine, and the elastomer is acrylic, therefore including acrylonitrile - butadiene (Abstract). An innermost layer tube comprising the elastomer and polyalkyleneimine is therefore disclosed, and the layer is self – sealing  
As such, the common technical features of the claimed invention are not found to define a special technical feature.


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782